Exhibit 10.48
Amendments
to
FedEx Corporation
1993, 1995, 1997, 1999 and 2002 Stock Incentive Plans,
2001 Restricted Stock Plan
and
Incentive Stock Plan
1993 Stock Incentive Plan
Paragraph 13 of the FedEx Corporation 1993 Stock Incentive Plan, as amended, is
hereby amended by:
(1) Deleting the first sentence of such paragraph and replacing it with the
following:
“(a) Changes in Capital.
(1) Mandatory Adjustments. In the event of an “equity restructuring” (as such
term is defined in Financial Accounting Standards Board Accounting Standards
Codification Topic 718, “Compensation — Stock Compensation”), including any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend, the authorization limit under paragraph 2 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
outstanding options as it deems necessary or appropriate, in its sole
discretion, to prevent dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, including: (A) adjustment of the
number and kind of shares or securities that may be issued under the Plan;
(B) adjustment of the number and kind of shares or securities subject to
outstanding options; (C) adjustment of the exercise price of outstanding
options; and (D) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding options to the extent that it causes such options to
provide for a deferral of compensation subject to Section 409A of the Code
(including any applicable regulations and other guidance issued thereunder).
Without limiting the foregoing, in the event of a subdivision of the outstanding
Common Stock (a stock split), a dividend payable in shares of Common Stock, or a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares, the authorization limit under paragraph 2 shall automatically
be adjusted proportionately, and the shares then subject to each outstanding
option shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
exercise price therefor.

 

 



--------------------------------------------------------------------------------



 



(2) Discretionary Adjustments. Upon the occurrence or in anticipation of any
share combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the Common Stock, or
any transaction described in paragraph 13(a)(1), in addition to any of the
actions described in paragraph 13(a)(1), the Committee may, in its sole
discretion, provide: (A) that options will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised; (B) that options will be equitably converted, adjusted or
substituted in connection with such transaction; (C) that outstanding options
may be settled by payment in cash or cash equivalents equal to the excess of the
fair market value of the underlying shares as of a specified date associated
with the transaction, over the exercise price of the option; or (D) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different optionees whether or not such optionees are
similarly situated.
(3) No Fractional Shares, etc.. After giving effect to any adjustment pursuant
to the provisions of this paragraph 13(a), the number of shares subject to any
option shall always be a whole number, unless otherwise determined by the
Committee. Any discretionary adjustments made pursuant to the provisions of this
paragraph 13(a) shall be subject to the provisions of paragraph 15. To the
extent any adjustments made pursuant to this paragraph 13(a) cause incentive
stock options to cease to qualify as incentive stock options, such options shall
be deemed to be non-qualified stock options.”
and
(2) Designating the remainder of such paragraph as “(b) Change in Control.”
1995, 1997, 1999 and 2002 Stock Incentive Plans
Each of paragraph 13(a) of the FedEx Corporation 1995 Stock Incentive Plan, as
amended, 1999 Stock Incentive Plan, as amended, and 2002 Stock Incentive Plan,
as amended, and paragraph 14(a) of the FedEx Corporation 1997 Stock Incentive
Plan, as amended, is hereby amended to read in its entirety as follows:
“(a) Changes in Capital.
(1) Mandatory Adjustments. In the event of an “equity restructuring” (as such
term is defined in Financial Accounting Standards Board Accounting Standards
Codification Topic 718, “Compensation — Stock Compensation”), including any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend, the authorization limits under paragraphs 2 and 5 shall be
adjusted proportionately, and the Committee shall make such adjustments to the
Plan and outstanding options as it deems necessary or appropriate, in its sole
discretion, to prevent dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, including: (A) adjustment of the
number and kind of shares or securities that may be issued under the Plan;
(B) adjustment of the number and kind of shares or securities subject to
outstanding options; (C) adjustment of the exercise price of outstanding
options; and (D) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding options to the extent that it causes such options to
provide for a deferral of compensation subject to Section 409A of the Code
(including any applicable regulations and other guidance issued thereunder).
Without limiting the foregoing, in the event of a subdivision of the outstanding
Common Stock (a stock split), a dividend payable in shares of Common Stock, or a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares, the authorization limits under paragraphs 2 and 5 shall
automatically be adjusted proportionately, and the shares then subject to each
outstanding option shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate exercise price therefor.

 

2



--------------------------------------------------------------------------------



 



(2) Discretionary Adjustments. Upon the occurrence or in anticipation of any
share combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the common stock, or
any transaction described in paragraph 13(a)(1), in addition to any of the
actions described in paragraph 13(a)(1), the Committee may, in its sole
discretion, provide: (A) that options will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised; (B) that options will be equitably converted, adjusted or
substituted in connection with such transaction; (C) that outstanding options
may be settled by payment in cash or cash equivalents equal to the excess of the
fair market value of the underlying shares as of a specified date associated
with the transaction, over the exercise price of the option; or (D) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different optionees whether or not such optionees are
similarly situated. [Note: For purposes of the 1997 Stock Incentive Plan, as
amended, references to “paragraph 13(a)(1)” shall be replaced with “paragraph
14(a)(1).”]
(3) No Fractional Shares, etc.. After giving effect to any adjustment pursuant
to the provisions of this paragraph 13(a), the number of shares subject to any
option shall always be a whole number, unless otherwise determined by the
Committee. Any discretionary adjustments made pursuant to the provisions of this
paragraph 13(a) shall be subject to the provisions of paragraph 15. To the
extent any adjustments made pursuant to this paragraph 13(a) cause incentive
stock options to cease to qualify as incentive stock options, such options shall
be deemed to be non-qualified stock options.” [Note: For purposes of the 1997
Stock Incentive Plan, as amended, references to “paragraph 13(a)” shall be
replaced with “paragraph 14(a)” and the reference to “paragraph 15” shall be
replaced with “paragraph 16.”]
2001 Restricted Stock Plan
Paragraph 9(a) of the FedEx Corporation 2001 Restricted Stock Plan, as amended,
is hereby amended to read in its entirety as follows:
“(a) Changes in Capital.
(1) Mandatory Adjustments. In the event of an “equity restructuring” (as such
term is defined in Financial Accounting Standards Board Accounting Standards
Codification Topic 718, “Compensation — Stock Compensation”), including any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend, the authorization limit under paragraph 2 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
shares of Common Stock awarded under the Plan that are subject to restrictions
as it deems necessary or appropriate, in its sole discretion, to prevent
dilution or enlargement of benefits or potential benefits intended to be made
available under the Plan, including: (A) adjustment of the number and kind of
shares or securities that may be issued under the Plan; (B) adjustment of the
number and kind of shares awarded under the Plan that are subject to
restrictions; and (C) any other adjustments that the Committee determines to be
equitable. Without limiting the foregoing, in the event of a subdivision of the
outstanding Common Stock (a stock split), a dividend payable in shares of Common
Stock, or a combination or consolidation of the outstanding Common Stock into a
lesser number of shares, the authorization limit under paragraph 2 shall
automatically be adjusted proportionately, and the shares then subject to
restrictions under the Plan shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately.

 

3



--------------------------------------------------------------------------------



 



(2) Discretionary Adjustments. Upon the occurrence or in anticipation of any
share combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the Common Stock, or
any transaction described in paragraph 9(a)(1), in addition to any of the
actions described in paragraph 9(a)(1), the Committee may, in its sole
discretion, provide: (A) shares subject to restrictions under the Plan will
become immediately vested; (B) that shares awarded under the Plan that are
subject to restrictions will be equitably converted, adjusted or substituted in
connection with such transaction; or (C) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
participants whether or not such participants are similarly situated.
(3) No Fractional Shares, etc.. After giving effect to any adjustment pursuant
to the provisions of this paragraph 9(a), the number of shares subject to any
award hereunder shall always be a whole number, unless otherwise determined by
the Committee. Any discretionary adjustments made pursuant to the provisions of
this paragraph 9(a) shall be subject to the provisions of paragraph 12.”
2002 Stock Incentive Plan
(1) Paragraph 2 of the FedEx Corporation 2002 Stock Incentive Plan, as amended,
is hereby amended by deleting the second sentence thereof and replacing it with
the following:
“The following share counting rules shall apply to the Plan:
(a) The number of shares of Common Stock covered by an option shall be
subtracted from the Plan share reserve as of the grant date.
(b) To the extent an option is cancelled, terminates, expires, is forfeited or
lapses for any reason (in whole or in part), any unissued or forfeited shares of
Common Stock subject to the option shall be added back to the Plan share reserve
and available again for issuance pursuant to options granted under the Plan.

 

4



--------------------------------------------------------------------------------



 



(c) Shares of Common Stock withheld or deducted from an option by the
Corporation to satisfy tax withholding requirements shall not be added back to
the Plan share reserve and shall not again be available for issuance pursuant to
options granted under the Plan. Shares of Common Stock delivered by an optionee
to the Corporation to satisfy tax withholding requirements shall not be added
back to the Plan share reserve and shall not again be available for issuance
pursuant to options granted under the Plan.
(d) To the extent that the full number of shares of Common Stock subject to an
option is not issued upon exercise of such option for any reason, including by
reason of a net settlement or net exercise, then all shares that were covered by
the exercised option shall not be added back to the Plan share reserve and shall
not again be available for issuance pursuant to options granted under the Plan.
(e) If the exercise price of an option is satisfied by delivering shares of
Common Stock to the Corporation (by either actual delivery or attestation), such
shares shall not be added to the Plan share reserve and shall not be available
for issuance pursuant to options granted under the Plan.
(f) Shares of Common Stock repurchased on the open market with the proceeds of
an option exercise shall not be added to the Plan share reserve and shall not be
available for issuance pursuant to options granted under the Plan.”
and
(2) Effective with respect to options granted on and after July 11, 2010,
paragraph 6(b) of the FedEx Corporation 2002 Stock Incentive Plan, as amended,
is hereby amended by deleting “Unless otherwise determined by the Committee,”
and capitalizing “each.”
Incentive Stock Plan
(1) Paragraph 6(c) of the FedEx Corporation Incentive Stock Plan, as amended, is
hereby amended to read in its entirety as follows:
“(c) Share Counting.
(1) The number of shares of Common Stock covered by an Award shall be subtracted
from the Plan share reserve as of the grant date.
(2) To the extent an Award is cancelled, terminates, expires, is forfeited or
lapses for any reason (in whole or in part), any unissued or forfeited shares of
Common Stock subject to the Award shall be added back to the Plan share reserve
and available again for issuance pursuant to Awards granted under the Plan.
(3) Shares of Common Stock withheld or deducted from an Award by the Company to
satisfy tax withholding requirements relating to Stock Options shall not be
added back to the Plan share reserve and shall not again be available for
issuance pursuant to Awards granted under the Plan, but shares of Common Stock
withheld or deducted by the Company to satisfy tax withholding requirements
relating to a Restricted Stock Award shall be added back to the Plan share
reserve and available again for issuance pursuant to Awards granted under the
Plan. Shares delivered by a Participant to the Company to satisfy tax
withholding requirements shall be treated in the same way as shares withheld or
deducted from an Award as specified above for purposes of share counting under
this Section 6(c).

 

5



--------------------------------------------------------------------------------



 



(4) To the extent that the full number of shares of Common Stock subject to a
Stock Option is not issued upon exercise of such Stock Option for any reason,
including by reason of a net settlement or net exercise, then all shares that
were covered by the exercised Stock Option shall not be added back to the Plan
share reserve and shall not again be available for issuance pursuant to Awards
granted under the Plan.
(5) If the exercise price of a Stock Option is satisfied by delivering shares of
Common Stock to the Company (by either actual delivery or attestation), such
shares shall not be added to the Plan share reserve and shall not be available
for issuance pursuant to Awards granted under the Plan.
(6) Shares of Common Stock repurchased on the open market with the proceeds of a
Stock Option exercise shall not be added to the Plan share reserve and shall not
be available for issuance pursuant to Awards granted under the Plan.”
(2) Effective with respect to stock options granted on or after July 11, 2010,
the first sentence of Section 9(c)(2) of the FedEx Corporation Incentive Stock
Plan, as amended, is hereby amended by deleting “Unless otherwise determined by
the Committee,” and capitalizing “each.”
(3) Section 14 of the FedEx Corporation Incentive Stock Plan, as amended, is
hereby amended to read in its entirety as follows:
“14. Changes in Capitalization
(a) Mandatory Adjustments. In the event of an “equity restructuring” (as such
term is defined in Financial Accounting Standards Board Accounting Standards
Codification Topic 718, “Compensation — Stock Compensation”), including any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend, the authorization limits under Sections 6(a), 6(b) and 9(a) shall
be adjusted proportionately, and the Committee shall make such adjustments to
the Plan and outstanding Awards as it deems necessary or appropriate, in its
sole discretion, to prevent dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, including: (a) adjustment
of the number and kind of shares or securities that may be issued under the
Plan; (b) adjustment of the number and kind of shares or securities subject to
outstanding Awards; (c) adjustment of the exercise price of outstanding Stock
Options; and (d) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Stock Options to the extent that it causes such Stock
Options to provide for a deferral of compensation subject to Code Section 409A
(including any applicable regulations and other guidance issued thereunder).
Without limiting the foregoing, in the event of a subdivision of the outstanding
Common Stock (a stock split), a dividend payable in shares of Common Stock, or a
combination or consolidation of the outstanding Common Stock into a lesser
number of shares, the authorization limits under Sections 6(a), 6(b) and 9(a)
shall automatically be adjusted proportionately, and the shares of Common Stock
then subject to each outstanding Award shall automatically, without the
necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate exercise price therefor.

 

6



--------------------------------------------------------------------------------



 



(b) Discretionary Adjustments. Upon the occurrence or in anticipation of any
share combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the Common Stock, or
any transaction described in Section 14(a), in addition to any of the actions
described in Section 14(a), the Committee may, in its sole discretion, provide:
(a) that Awards will become immediately vested and exercisable and will expire
after a designated period of time to the extent not then exercised; (b) that
Awards will be equitably converted, adjusted or substituted in connection with
such transaction; (c) that outstanding Stock Options may be settled by payment
in cash or cash equivalents equal to the excess of the fair market value of the
underlying shares of Common Stock as of a specified date associated with the
transaction, over the exercise price of the Stock Option; or (d) any combination
of the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.
(c) No Fractional Shares, etc.. After giving effect to any adjustment pursuant
to the provisions of this Section 14, the number of shares of Common Stock
subject to any Award shall always be a whole number, unless otherwise determined
by the Committee. Any discretionary adjustments made pursuant to the provisions
of this Section 14 shall be subject to the provisions of Section 16. To the
extent any adjustments made pursuant to this Section 14 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Stock Options shall
be deemed to be Non-Qualified Options.”
Approved by the Compensation Committee on July 11, 2010

 

7